15-0345-cv
      Credit Suisse Secs. LLC v. Tracy, et al.                                                




 1                                                In the
 2                 United States Court of Appeals
 3                               For the Second Circuit
 4                                          
 5                                                    
 6                                      August Term, 2015 
 7                                          No. 15‐345‐cv 
 8                                                    
 9                          CREDIT SUISSE SECURITIES (USA) LLC, 
10                                       Petitioner‐Appellee, 
11                                                    
12                                                  v. 
13                                                    
14     JOHN DAVID TRACY, CHARLES THARNSTROM, LEONARD KORTEKAAS, 
15                      CHRISTOPHER CHAPIN, AND STEVEN LAZNY, 
16                                   Respondents‐Appellants. 
17                                                    
18                                                    
19                    Appeal from the United States District Court  
20                         for the Southern District of New York. 
21                  No. 14‐cv‐8568 – Naomi Reice Buchwald, Judge. 
22                                                    
23                                                    
24                                ARGUED: SEPTEMBER 16, 2015 
25                                DECIDED:  JANUARY 28, 2016 
                                                                  
      
         The Clerk  of the Court is directed  to amend the official caption to conform to 
      the above.  
                                                          




 1                                              
 2                                              
 3             Before: NEWMAN, SACK, and DRONEY, Circuit Judges. 
 4                             
 5     
 6     
 7          Appeal  from  a  judgment  of  the  United  States  District  Court 
 8    for  the  Southern  District  of  New  York  (Buchwald,  J.)  ordering 
 9    former employees of Credit Suisse Securities (USA) LLC to dismiss 
10    their  claims  in  arbitration  before  the  Financial  Industry  Regulatory 
11    Authority, and compelling employees to pursue their claims against 
12    Credit  Suisse  in  the  JAMS  arbitral  forum  in  accordance  with  the 
13    terms of their employment agreements.  We AFFIRM. 
14                             
15                                          
16                                ALEXANDER  C.B.  BARNARD,  Credit 
17                                Suisse  Securities  (USA)  LLC,  New 
18                                York,  NY  (Stephen  M.  Kramarsky, 
19                                Ariel  P.  Cannon,  and  Angela  L. 
20                                Harris,  Dewey  Pegno  &  Kramarsky 
21                                LLP,  New  York,  NY,  on  the  brief)  for 
22                                Petitioner‐Appellee. 
23                                      
24                                CYNTHIA          R.        LEVIN    MOULTON, 
25                                Moulton,  Wilson  &  Arney,  LLP, 
26                                Houston,  TX  (Louis  M.  Lagalante, 
27                                Gallagher, Harnett & Lagalante LLP, 
28                                New  York,  NY,  on  the  brief)  for 
29                                Respondents‐Appellants. 


                                               2
                                                  




 1                                         
 2     
 3    DRONEY, Circuit Judge: 
 4     
 5          The  Respondents‐Appellants  are  five  former  employees  of 

 6    Credit  Suisse  Securities  (USA)  LLC  (“Credit  Suisse”)  who  entered 

 7    into  employment  agreements  with  Credit  Suisse  that  included 

 8    provisions to resolve all employment‐related disputes by arbitration 

 9    before  a  private  arbitration  provider.  Following  their  resignation 

10    from  Credit  Suisse,  the  employees  began  arbitration  proceedings 

11    before  the  Financial  Industry  Regulatory  Authority  (“FINRA”) 

12    concerning  employment‐related  disputes.  Credit  Suisse  sought  to 

13    compel the employees to dismiss the FINRA arbitration and pursue 

14    their  claims  in  a  non‐FINRA  arbitral  forum.  The  district  court 

15    (Buchwald, J.) granted Credit Suisse’s petition and entered judgment 

16    ordering  the  employees  to  pursue  their  claims  in  a  non‐FINRA 

17    arbitral forum. 




                                          3
                                                             




 1            On  appeal,1  the  employees  argue  that  FINRA  Rule  13200 

 2    prohibits waiver of arbitration in a FINRA forum. For the reasons set 

 3    forth  below,  we  hold  Rule  13200  does  not  prohibit  a  pre‐dispute 

 4    waiver of a FINRA arbitral forum. 

 5            Accordingly, we AFFIRM the judgment of the district court. 

 6                                      BACKGROUND 

 7            Respondents‐Appellants               John         David      Tracy,       Charles 

 8    Tharnstrom,  Leonard  Kortekaas,  Christopher  Chapin,  and  Steven 

 9    Lazny  (collectively  “Employees”)  are  a  team  of  Los  Angeles‐based 

10    financial advisors who began working at Credit Suisse in April 2008 

11    after resigning from Goldman Sachs & Co.2 Upon beginning work at 

12    Credit Suisse, Employees entered into employment agreements that 

13    included  a  provision  to  resolve  all  employment‐related  disputes 


                                                                  
      1
          Because  the  district  court’s  judgment  finally  disposes  of  the  petition,  the 
      judgment  is  clearly  appealable.  See  Clarendon  Nat’l  Ins.  Co.  v.  Kings  Reinsurance 
      Co., Ltd., 241 F.3d 131, 133‐34 (2d Cir. 2001).

      2
       Lazny was hired by Credit Suisse as an investment analyst to support the other 
      Respondents‐Appellants.



                                                   4
                                                     




 1    through the Credit Suisse Employment Dispute Resolution Program 

 2    (“EDRP”). The agreements provide as follows: 

 3           All  United  States  employees  are  subject  to  the  Credit 
 4           Suisse  United  States  Employment  Dispute  Resolution 
 5           Program,  as  amended  from  time  to  time  (the 
 6           “Program”).       The     Program       provides      that    all 
 7           employment‐related  claims,  including  all  statutory 
 8           claims,  an  employee  may  at  any  time  have  are  to  be 
 9           resolved  through  a  three‐step  process  consisting  of  an 
10           internal  grievance  procedure;  mediation  before  an 
11           independent service provider; and (in the case in which 
12           a  claim  is  not  resolved  through  the  first  two  steps) 
13           binding  arbitration  before  one  of  three  independent 
14           service  providers  in  accordance  with  its  arbitration 
15           rules. Any disputes arising hereunder shall be resolved 
16           in  accordance  with  such  Program.  A  copy  of  the 
17           Program as currently in effect is annexed hereto.3 
18            
19    J.A. 55.  

20           The EDRP provided further details as to the three‐step process 

21    discussed in the contract, including that “[a]ll arbitrations under the 

22    Program  will  be  conducted  by  a  single  arbitrator,  or  upon  written 
                                                                  
      3
        Employees also executed other agreements and annual certifications confirming 
      their participation in the EDRP.



                                             5
                                                            




 1    consent  of  both  parties,  a  panel  of  three  arbitrators,  supplied  by 

 2    JAMS4 or the American Arbitration Association [(the “AAA”)].”5 J.A. 

 3    191. 

 4              While still employed at Credit Suisse, a dispute arose between 

 5    Employees  and  Credit  Suisse.  That  dispute  was  a  result  of  certain 

 6    challenges  raised  by  Employees  to  the  amounts  they  owed  Credit 

 7    Suisse  under  the  Credit  Suisse  “Currency  Facility”  plan.6  The 

 8    Currency  Facility  plan  was  an  optional  program  for  employees  to 

 9    “hedge” equity portions of their compensation from fluctuations in 

10    exchange  rates.  In  the  event  an  employee  suffered  a  loss  under  the 

11    program,  the  employee  was  required  to  pay  Credit  Suisse  any 

12    deficit. Employees disputed the amounts Credit Suisse claimed they 

                                                                  
      4  JAMS,  formerly  Judicial  Arbitration  and  Mediation  Services,  Inc.,  is  a  private 

      alternative dispute resolution provider. See JAMS Arbitration, Mediation, and ADR 
      Services, JAMS, http://www.jamsadr.com (last visited Jan. 4, 2016). 

      5 The contract provided that “one of three independent service providers” would 
      conduct arbitration. J.A. 55. The EDRP specified only two such service providers, 
      JAMS and the AAA. 

      6    Lazny was not involved in the Currency Facility dispute.



                                                  6
                                                      




 1    owed  under  the  plan  and  attempted,  unsuccessfully,  to  resolve  the 

 2    dispute through the first two stages of the EDRP, including private 

 3    mediation. 

 4           On  March  27,  2014,  Employees  resigned  from  Credit  Suisse 

 5    and  became  employed  by  Merrill  Lynch.  As  a  result  of  the  still 

 6    unpaid balance relating to the Currency Facility plan, Credit Suisse 

 7    commenced arbitration on this issue in JAMS on April 15, 2014. On 

 8    May  14,  2014,  Employees  filed  a  statement  of  counter‐claims  and 

 9    affirmative defenses in that arbitration.7 

10           Also  on  May  14,  2014,  Credit  Suisse  initiated  a  JAMS 

11    mediation  against  Employees  claiming  improper  solicitation  of 

12    Credit  Suisse  clients  and  employees  in  connection  with  their  move 

13    to  Merrill  Lynch.  On  October  7,  2014,  following  unsuccessful 

14    mediation of the employment‐related claims, Employees and Merrill 

15    Lynch  initiated  an  arbitration  against  Credit  Suisse  with  FINRA. 


                                                                  
      7
        Employees do not challenge the Currency Facility arbitration before JAMS.



                                             7
                                                               




 1    That  Statement  of  Claim  asserted  that  Credit  Suisse  breached  an 

 2    industry  agreement  regarding  employee  mobility  and  clients’ 

 3    interests  of  privacy  and  freedom  of  choice  called  the  “Protocol  for 

 4    Broker  Recruiting,”8  and  was  liable  to  Employees  for  defamation, 

 5    tortious interference, and unfair competition. 

 6            Rather than participate in the FINRA arbitration, Credit Suisse 

 7    commenced an action in the Southern District of New York seeking 

 8    an  order  to  stay  or  dismiss  the  FINRA  arbitration  and  to  compel 

 9    arbitration  by  JAMS  in  accordance  with  the  EDRP.  Credit  Suisse 

10    argued  that  the  claims  raised  by  Employees  were  “Employment‐

11    Related Claims” under the EDRP and were therefore required to be 

12    arbitrated  before  JAMS  or  AAA.  Employees  argued  before  the 


                                                                  
      8
         The  Protocol  for  Broker  Recruiting  is  an  agreement  among  more  than  1,000 
      firms in the securities industry. Credit Suisse and Merrill Lynch are signatories to 
      the Protocol. The stated goal of the Protocol is “to further the clients’ interests of 
      privacy  and  freedom  of  choice  in  connection  with  the  movement  of  their 
      Registered  Representatives  (‘RRs’)  between  firms.”  J.A.  25.  Signatories  of  the 
      Protocol  “agree  to  forego  litigation  against  their  departing  [RRs]  .  .  .    when  the 
      RR moves between signatory firms and complies in good faith with the terms of 
      the Protocol.” Id.



                                                     8
                                                           




 1    district court that FINRA Rule 13200 (“Rule 13200”), which provides 

 2    that  “a  dispute  must  be  arbitrated  under  the  Code  if  the  dispute 

 3    arises  out  of  the  business  activities  of  a  member  or  an  associated 

 4    person  and  is  between  or  among  .  .  .  Members  and  Associated 

 5    Persons,”  prohibited  Credit  Suisse  from  selecting  a  non‐FINRA 

 6    arbitral  forum  for  arbitration.  The  district  court  granted  Credit 

 7    Suisse’s  petition,  ordered  Employees  to  dismiss  their  claims  in  the 

 8    FINRA  arbitration  and  compelled  arbitration  in  a  JAMS  forum.9 

 9    Employees  appeal  the  district  court’s  judgment  effectuating  that 

10    order. 

11             

12             

13             

14             



                                                                  
      9
         Merrill  Lynch  moved  to  intervene  in  the  action  below,  but  that  motion  was 
      denied by the district court in the order granting Credit Suisse’s stay. Employees 
      do not challenge this decision on appeal.



                                                 9
                                                      




 1                                   DISCUSSION 

 2           I.     Standard of Review 

 3           This  Court  reviews  the  grant  of  a  petition  to  compel 

 4    arbitration de novo. Cap Gemini Ernst & Young, U.S., L.L.C. v. Nackel, 

 5    346 F.3d 360, 364 (2d Cir. 2003). 

 6           II.    FINRA Rule 13200 

 7           FINRA  is  an  independent  organization  authorized  by 

 8    Congress  to  regulate  the  U.S.  securities  markets  and  professionals 

 9    who sell securities in the United States. “FINRA is a self‐regulatory 

10    organization  [“SRO”]  that  (among  other  things)  sponsors  an 

11    arbitration  forum.”  Cohen  v.  UBS  Fin.  Servs.,  Inc.,  799  F.3d  174,  176 

12    (2d  Cir.  2015).  Use  of  the  FINRA  arbitration  forum  to  adjudicate 

13    disputes  between  its  member  securities  firms  and  “associated 

14    persons”  is  governed  by  the  Code  of  Arbitration  Procedure  for 

15    Industry Disputes (the “Code”), which regulates different features of 




                                            10
                                                     




 1    arbitration  between  FINRA  members  and  their  employees.  Id. 

 2    Again, Rule 13200 of the Code states: 

 3           Except  as  otherwise  provided  in  the  Code,  a  dispute 
 4           must be arbitrated under the Code if the dispute arises 
 5           out  of  the  business  activities  of  a  member  or  an 
 6           associated  person  and  is  between  or  among  .  .  . 
 7           Members and Associated Persons. 
 8            
 9    J.A. 166. 
10            
11           The  parties  do  not  dispute  that  Credit  Suisse  is  a  FINRA 

12    “member”  or  that  Employees  are  “associated  persons”  under  Rule 

13    13200.  Neither  do  they  question  the  fact  that  the  Employees’ 

14    employment‐related claims and Credit Suisse’s improper‐solicitation 

15    claims  “arise[]  out  of  the  business  activities”  of  Credit  Suisse  and 

16    Employees. See FINRA Rule 13200. Nor is there any dispute that, as 

17    a  member  of  FINRA,  Credit  Suisse  is  bound  to  follow  FINRA’s 

18    arbitration  rules.  Arbitration  rules,  as  we  have  previously 

19    concluded, bind FINRA members, see UBS Fin. Servs., Inc. v. W. Va. 

20    Univ. Hosps., Inc., 660 F.3d 643, 648‐49 (2d Cir. 2011) (“Upon joining 


                                           11
                                                                 




 1    FINRA,  a  member  organization  agrees  to  comply  with  FINRA’s 

 2    rules  . .  .  including  its  Code  and  relevant  arbitration  provisions 

 3    contained  therein.”)  Nor  do  the  parties  dispute  that  Employees 

 4    entered  into  the  employment  agreements  that  contained  the  EDRP 

 5    provision, or that the EDRP provided for resolution of employment‐

 6    related claims in a private non‐FINRA arbitral forum. 

 7            The  parties  do  disagree,  however,  as  to  whether  Rule  13200 

 8    requires  them  to  arbitrate  their  disputes  before  FINRA.  Employees 

 9    argue that the plain language of Rule 13200 requires arbitration in a 

10    FINRA  forum  and  that  the  rule  is  not  subject  to  waiver.  Credit 

11    Suisse contends to the contrary that notwithstanding the mandatory 

12    language  of  Rule  13200,  it  can  be  waived  by  a  private  pre‐dispute 

13    arbitration  agreement  pursuant  to  the  Federal  Arbitration  Act 

14    (“FAA”),  9  U.S.C.  § 1  et  seq.,  such  as  that  included  in  Employees’ 

15    employment agreements.10  

                                                                  
      10
           Under  the  FAA,  “[a]  written  provision  in  .  .  .  a  contract  .  .  .  to  settle  by 
      arbitration a controversy thereafter arising out of such contract . . . shall be valid, 

                                                     12
                                                                                                      




 1                  We  first  address  whether  there  is  an  inconsistency  between 

 2    the  arbitration  provisions  of  the  employment  agreements  and  Rule 

 3    13200, and we then address whether the Rule 13200 requirement of 

 4    arbitration  in  the  FINRA  forum  may  be  waived  in  a  pre‐dispute 

 5    agreement. 

 6           A. Inconsistency Between FINRA Rule 13200 and the EDRP 

 7                  Employees  argue  that  the  plain  terms  of  Rule  13200  require 

 8    arbitration  under  the  Code.  Unless  there  is  an  explicit  exception  in 

 9    the FINRA Rules,11 Employees argue, FINRA requires arbitration in 

10    a FINRA forum.                                             


                                                                                                                                                                        
      irrevocable, and enforceable, save upon such grounds as exist at law or in equity 
      for the revocation of any contract.” 9 U.S.C. § 2; see also Volt Info. Scis., Inc. v. Bd. of 
      Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989) (noting that the FAA 
      “simply  requires  courts  to  enforce  privately  negotiated  agreements  to  arbitrate, 
      like  other  contracts,  in  accordance  with  their  terms”).  Both  the  EDRP  and  Rule 
      13200  call  for  arbitration,  and  the  FAA  does  not  prefer  one  type  of  arbitration 
      over  another.  See  Volt,  489  U.S.  at  476  (“There  is  no  federal  policy  favoring 
      arbitration under a certain set of procedural rules . . . .”).

      11
        An  example  of  an  exception  allowing  for  arbitration  outside  a  FINRA  forum 
      would be a dispute “arising out of the insurance business activities of a member 
      that is also an insurance company.” FINRA Rule 13200(b); J.A. 166. Credit Suisse 
      does not assert that such an exception applies here.



                                                                                    13
                                                     




 1           Rule 13200 plainly requires arbitration pursuant to the FINRA 

 2    code:  “a  dispute  must  be  arbitrated  under  the  Code.”  To  interpret 

 3    the  plain  language  of  the  Rule  otherwise  would  render  the  phrase 

 4    “under the Code” of no effect. This Court must construe the text of 

 5    the  rule  so  that  no  part  is  rendered  inoperative  or  superfluous.  Cf. 

 6    Krys v. Farnum Place, LLC (In re Fairfield Sentry Ltd.), 768 F.3d 239, 245 

 7    (2d Cir. 2014).       

 8           Credit  Suisse  argues  that  Rule  13200  makes  no  mention  of  a 

 9    specific  forum  and  so  cannot  preclude  arbitration  by  JAMS  or  the 

10    AAA.  While  Rule  13200  does  not  explicitly  require  arbitration  in  a 

11    FINRA forum, by requiring that “a dispute must be arbitrated under 

12    the Code,” the Rule must be read to require arbitration in a FINRA 

13    forum  because  the  Code  of  Arbitration  Procedure  applies  only  to 

14    FINRA arbitrations. Therefore, Rule 13200 by its own terms requires 

15    arbitration in a FINRA forum.   




                                            14
                                                     




 1            Because the Credit Suisse EDRP requires that arbitration take 

 2    place  in  a  non‐FINRA  forum,  it  is  clearly  inconsistent  with  Rule 

 3    13200. But this does not mean that Rule 13200 necessarily trumps the 

 4    parties’  pre‐dispute  private  agreement  to  arbitrate  in  a  non‐FINRA 

 5    arbitral  forum,  for  if  Rule  13200  can  be  waived,  then  arbitration 

 6    before FINRA is not required.  

 7        B. Waiver of FINRA Rule 13200 

 8            Credit  Suisse  argues  that  even  if  Rule  13200  is  inconsistent 

 9    with  the EDRP,  this  does  not  preclude waiver  of the  FINRA  forum 

10    by  the  Employees  in  a  pre‐dispute  agreement.  Employees  maintain 

11    that  FINRA  Rule  13200  cannot  be  waived,  in  part  because  FINRA 

12    arbitrations  contribute  to  FINRA  and  the  SEC’s  regulation  of  the 

13    securities  markets.  Employees  also  argue  that  because  the  SEC  has 

14    approved the FINRA arbitration procedure, Rule 13200 has the force 

15    of  law  and  cannot  be  superseded  by  a  pre‐dispute  private 

16    agreement. We disagree. Our case law leads to the conclusion that a 




                                            15
                                                     




 1    pre‐dispute  private  agreement  to  arbitrate  before  a  non‐FINRA 

 2    arbitral forum is enforceable. 

 3           We  have  held  in  several  cases  that  an  SRO’s  arbitration 

 4    provisions  are  default  rules  which  may  be  overridden  by  more 

 5    specific  contractual  terms.  See,  e.g.,  Ameriprise  Fin.  Servs.,  Inc.  v. 

 6    Beland (In re Am. Express Fin. Advisors Secs. Litig.), 672 F.3d 113, 132 

 7    (2d Cir. 2011) (“In particular, as relevant here, different or additional 

 8    contractual  arrangements  for  arbitration  can  supersede  the  rights 

 9    conferred  on  a  customer  by  virtue  of  a  broker’s  membership  in  a 

10    self‐regulating  organization  such  as  FINRA.”)  (alterations  and 

11    quotation marks omitted). 

12           For  instance,  in  Merrill  Lynch,  Pierce,  Fenner  &  Smith  Inc.  v. 

13    Georgiadis, 903 F.2d 109 (2d Cir. 1990), a Merrill Lynch customer had 

14    agreed  in  an  options  trading  agreement  with  Merrill  Lynch  to 

15    arbitrate  any  dispute  about  his  trades  before  the  New  York  Stock 

16    Exchange  (“NYSE”).  Merrill  Lynch  was  a  member  of  the  American 




                                            16
                                                    




 1    Stock Exchange (“AMEX”), and AMEX’s Constitution provided for a 

 2    customer’s right to arbitration before the AAA. After a dispute arose 

 3    concerning  the  customer’s  trades  in  put  and  call  options,  he 

 4    demanded  arbitration  before  the  AAA.  However,  the  district  court 

 5    compelled  arbitration  before  the  NYSE,  pursuant  to  the  customer 

 6    trading agreement. We affirmed, and concluded that the arbitration 

 7    provisions  of  the  AMEX  Constitution  “may  be  superseded  by  a 

 8    more specific customer agreement of the parties.” Id. at 112. 

 9           Similarly  in  Goldman,  Sachs  &  Co.  v.  Golden  Empire  Schools 

10    Financing  Authority,  764  F.3d  210  (2d  Cir.  2014),  we  held  that 

11    customers  of  FINRA‐regulated  securities  firms  were  required  to 

12    litigate  their  claims  pursuant  to  a  forum  selection  clause  in  their 

13    customer  agreements  rather  than  arbitrate  under  a  FINRA  rule 

14    requiring  that  customer  disputes  be  arbitrated  before  FINRA  if  the 

15    customer chooses arbitration. See id. at 214‐17. 




                                           17
                                                    




 1          We  have  also  recently  addressed  the  waiver  of  a  different 

 2    FINRA  Rule  in  the  employee‐member  context.  In  Cohen  v.  UBS 

 3    Financial  Services,  Inc.,  we  considered  whether  Rule  13204,  which 

 4    bans  arbitrations  of  class  action  and  collective  claims  in  certain 

 5    instances, can be waived by employees in a pre‐dispute agreement. 

 6    Cohen, a financial advisor for UBS Financial (“UBS”), had executed 

 7    a  class  action  waiver  and  an  arbitration  agreement  as  part  of  his 

 8    initial  employment  contract  with  UBS.  He  subsequently  filed  a 

 9    putative  class  action  suit  against  UBS  asserting  wage  and  hour 

10    compensation violations. The district court granted UBS’s motion for 

11    a  stay  of  the  action  pending  FINRA  arbitration.  On  appeal,  Cohen 

12    argued  that  UBS  could  not  enforce  the  pre‐dispute  agreement 

13    because  Rule  13204  prohibited  enforcement  of  an  arbitration 

14    agreement  during  the  course  of  a  class  action.  We  concluded  that 

15    “Rule  13204  says  nothing  about  class  action  and  collective  action 

16    waivers, and cannot be read to bar enforcement of them.” Id. at 178. 




                                           18
                                                       




 1    Although  Rule  13204  “bars  arbitration  of  a  claim  so  long  as  it  is 

 2    embedded in a class action,” that Rule “does not preserve the right 

 3    to  assert  a  claim  in  class  or  collective  form  notwithstanding  a 

 4    contractual  waiver.”  Id.  (emphasis  added).  Cohen’s  pre‐dispute  class 

 5    action waiver and agreement to arbitrate was thus enforceable. 

 6           Here,  as  in  Merrill  Lynch,  Goldman,  and  Cohen,  the  parties 

 7    signed a pre‐dispute agreement that overrode an SRO’s default rule: 

 8    The  Employees  signed  a  pre‐dispute  waiver  agreeing  to  arbitrate 

 9    any employment related claims in a non‐FINRA arbitral forum. Rule 

10    13200 states that such disputes must be arbitrated “under the Code,” 

11    but, like Rule 13204 addressed in Cohen, it does not address the issue 

12    of  whether  arbitration  in  a  FINRA  forum  may  be  waived  before  a 

13    dispute  arises.12  Our  decisions  addressing  a  conflict  between  an 

14    SRO’s  broad  arbitration  rules  and  a  specific  pre‐dispute  agreement 

                                                                  
      12
          Had FINRA wished to clearly state that Rule 13200 cannot be waived, it could 
      have done so. In the customer‐member context, FINRA requires that a 
      predispute arbitration agreement not include any condition that “limits or 
      contradicts the rules of any self‐regulatory organization.” Rule 2268(d)(1).



                                             19
                                                   




 1    between  an  SRO  member  and  an  employee  or  customer  hold  that 

 2    the more specific agreement will prevail. See, e.g., Cohen, 799 F.3d at 

 3    180; Goldman, 764 F.3d at 214‐17; Kidder, Peabody & Co., v. Zinsmeyer 

 4    Trs. P’ship, 41 F.3d 861, 864 (2d Cir. 1994) (holding that “different or 

 5    additional  contractual  arrangements  for  arbitration  can  supersede 

 6    the  rights  conferred  on  the  customer  by  virtue  of  the  broker’s 

 7    membership  in  a  self‐regulating  organization”);  Merrill  Lynch,  903 

 8    F.2d  at  112.  Accordingly,  the  EDRP’s  arbitration‐forum  provisions 

 9    are  enforceable,  and  the  district  court  did  not  err  in  compelling 

10    Employees to dismiss the FINRA arbitration and pursue their claims 

11    before JAMS. 

12          It  is  true,  as  Employees  argue,  that  a  pre‐dispute  complete 

13    waiver  of  arbitration  has  been  held  unenforceable  in  the 

14    employment context. In Thomas James Associates v. Jameson, 102 F.3d 

15    60  (2d  Cir.  1996),  a  broker  at  a  securities  firm  executed  an 

16    employment  agreement  that  waived  arbitration  of  employment 




                                          20
                                                      




 1    disputes. The rules of the National Association of Securities Dealers 

 2    (“NASD”)13 required such disputes to be arbitrated, although it did 

 3    not specify the forum. We held the arbitration waiver unenforceable 

 4    based on the public policy favoring arbitration of disputes. Id. at 66‐

 5    67.  

 6            Jameson  does  not  compel  non‐enforcement  of  the  EDRP  here, 

 7    however.  Rather  than  waive  the  ability  to  arbitrate,  Employees 

 8    merely  waived  the  right  to  arbitrate  in  a  FINRA  forum.  Cf.  Credit 

 9    Suisse  First  Bos.,  LLC  v.  Groves,  333  F.  Supp.  2d  229,  232  (S.D.N.Y. 

10    2004) (“[N]othing in Jameson or in the law extends the public policy 

11    favoring  arbitration  to  the  point  of  favoring  a  particular  arbitral 

12    forum,  or  one  forum  over  another.”).  Forum  preference  does  not 

13    raise  the  same  public  policy  concern  as  a  complete  waiver  of 

14    arbitration. 




                                                                  
      13
          NASD‐promulgated rules were the predecessor to FINRA’s rules.



                                            21
                                                    




 1           Employees’ argument that FINRA arbitration allows for more 

 2    consistency  in  arbitration  awards  is  unavailing  as  a  factual  matter. 

 3    Although  the  results  of  a  FINRA  arbitration  award  are  publically 

 4    disclosed,  the  awards  include  only  the  names  of  the  parties,  a 

 5    summary  of  the  issues,  the  damages  awarded,  and  other  general 

 6    information  about  the  nature  of  the  arbitration.  See  FINRA  Rule 

 7    13904(e),  (h);  J.A.  177‐78.  Parties  may  request  an  “explained 

 8    decision,”  but  only  if  there  is  a  joint  request.  See  FINRA  Rule 

 9    13904(g); J.A. 177‐78. The publicly available arbitration award, then, 

10    typically  contains  little  helpful  information  that  would  provide 

11    guidance for future awards or enforcement actions.  

12           Finally, Employees assert that since FINRA arbitration panels 

13    are  comprised  of  FINRA‐trained  and  approved  arbitrators,  private 

14    arbitrators such as those that make up JAMS and AAA panels may 

15    have lesser qualifications. But Employees do not assert any basis for 

16    concluding that JAMS or AAA arbitrators would be less competent. 




                                           22
                                                          




1    In  fact,  Employees  have  willingly  engaged  in  arbitration  before 

2    JAMS related to the Currency Facility dispute.14  

3                                     CONCLUSION 

4            For the foregoing reasons, we conclude that Rule 13200 does 

5    not prohibit the enforcement of pre‐dispute waivers of a FINRA 

6    arbitral forum.  Accordingly, we AFFIRM the judgment of the 

7    district court. 


8     




                                                                 
     14
          Employees  also  point  to  a  FINRA  “guidance  letter”  regarding  a  proposed 
     change to Rule 13204. The letter, written by a FINRA assistant chief counsel and 
     addressed  to  the  SEC,  states  that  members  may  not  “prohibit  employees  from 
     arbitrating  their  disputes  with  the  firm  in  FINRA’s  dispute  resolution  forum.” 
     However,  the  FINRA  Board  of  Governors  expressed  a  contrary  view  in  In  re 
     Dep’t of Enforcement v. Charles Schwab & Co., No. 2011029760201, 2014 WL 1665738 
     (FINRA  Bd.  of  Governors  Apr.  24,  2014),  which  provides  that  “there  are  no 
     restrictions  upon  firms  regarding  the  content  of  predispute  arbitration 
     agreements with employees.” Id. at *8.



                                               23